Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, and 8-22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-202011004231, hereinafter DE’231, in view of JP-2003266274-A, hereinafter JP’274.
Regarding claim 1, DE’231 discloses an adapter sleeve (See Figure 5) for inserting into an expansion chuck of a cutting device, the adapter sleeve comprising a substantially cylindrical body that defines a longitudinal axis (L) of the adapter sleeve and a seat area for a cutting tool (See Figure 5), and a flange portion 12 (See Figure 5), wherein the body comprises an axial front end and an axial rear end opposite the front end by means of which the adapter sleeve can be inserted into the expansion chuck of the cutting device (See Figure 1), with the flange portion 12 being disposed at the axial front end (See Figure 3) wherein an outlet element 13 is provided at the axial front end through which a coolant can be discharged toward the cutting tool, wherein at least one cooling line 9 extends along the body up to the outlet element and comprises a body 
DE’231 does not disclose a channel-like outlet nozzle wherein the flow cross-section of the at least one channel-like outlet nozzle is less than the flow cross section of the cooling line.  JP’274 discloses an adapter sleeve (See Figure 1) including an outlet element 12 including one channel-like outlet nozzle 12c  wherein the flow cross section of the channel-like outlet nozzle 12c is less than the flow cross section of the cooling line 11a (Note: the slots formed in the adapter sleeve form the cooling line as seen in Figure 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’231, in view of JP’274, to include an outlet element with a channel-like outlet nozzle having a flow cross section less than that of the cooling line in order to direct the coolant flow to a specific part of a tool being held in the adapter sleeve.
Regarding claim 5, DE’231 discloses wherein a plurality of cooling lines 9 is provided that is evenly distributed over the perimeter of the body (See Figures 4 and 5), 
Regarding claim 6, DE’231 discloses wherein the body line section 9 of the cooling line is designed as a cooling channel in the body (See Figures 4 and 5).
Regarding claim 8, DE’231, as modified, discloses the adapter sleeve of claim 1 as set forth above.  JP’274 further discloses a plurality of outlet nozzles 12c is provided that is arranged along a circular line on the front end face of the body, and/or each have a circular outlet opening (See Figures 1 and 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’231, in view of JP’274, to include a plurality of outlet nozzles in order to provide coolant to multiple areas of a tool being held in the adapter sleeve.
Regarding claims 9 and 10, DE’231, as modified by JP’274, discloses the reducer sleeve of claim 1 as set forth above. DE’231 does not disclose wherein the outlet nozzle is arrange in the outlet element such that an outlet axis (A) of the outlet nozzle has an angle (a) essentially between 1° and 45° relative to the longitudinal axis (L) of the body. JP’274 discloses an adapter sleeve having a first nozzle 12c with a central longitudinal first nozzle axis and a first trough 11a having a central longitudinal first trough axis, wherein the central longitudinal first nozzle axis is disposed at a first angle with respect to the central longitudinal first trough axis (See Figures 1 and 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE'231, in view of JP’274, such that the outlet nozzle has an angle relative to the longitudinal axis in order to direct coolant to a specific point on a tool being held by the reducer sleeve.  Additionally, it would have been obvious to a person 
Regarding claim 11, DE’231 discloses wherein the body has, at least sectionally, a peripheral bead in the region of the axial rear end and at a distance from the rear end face, wherein the bead has a smaller diameter (Note: annular recess positioned near the rear end of the adapter) (See Figure 3).
Regarding claim 12, DE’231 discloses wherein an inner thread is formed in the axial rear end by means of which a length adjustment screw 10 can be screwed in (See Figure 1).
Regarding claim 13, DE’231 discloses wherein at least one continuous slot 9 is formed in the body that extends parallel to the longitudinal axis (L) and/or up to the axial front end of the adapter sleeve (See Figure 3).
Regarding claim 14, DE’231 discloses wherein the at least one continuous slot 9 extends up to the front end face (See Figure 3).
Regarding claim 15, DE’231 discloses wherein the body is designed as a single piece, wherein the outlet nozzles 13 and/or the at least one cooling line 9 are/is designed without drilling (See Figures 3-5).
Regarding claims 16 and 17, the limitations “body is produced via a three dimensional printing method” and “three-dimensional printing method employs 1.2343 
Regarding claim 18, DE’231 discloses a cutting device with an adapter sleeve according to claim 1 (See Figure 1).
Regarding claim 19, DE’231 discloses wherein the cutting device has a seat section into which the adapter sleeve 7 is inserted, wherein a length adjustment screw 10 is provided that is coupled to the cutting device and adapter sleeve (See Figure 1).
Regarding claim 20, DE’231 discloses wherein the length adjustment screw 10 is coupled to the inner thread in the axial rear of the body (See Figure 1).
Regarding claim 21, DE’231 discloses wherein the adapter sleeve 7, by a stop surface of the outlet element opposite the front end face, lies directly on a mating surface of the seat section (See Figure 1).
Regarding claim 22, DE’231 discloses wherein a seal ring is not present between the adapter sleeve 7 and mating surface of the seat section (See Figure 19).


Response to Arguments
Applicant’s arguments, see pages 6-9, filed 05/17/21, with respect to the rejection(s) of claim(s) 1-2, 5-6, and 8-22 under 35 U.S.C. 102 and 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejections have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722